Citation Nr: 0328702	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-15 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of right third metatarsal fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD


T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who had active service from August 
1966 to December 1969.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision by the Oakland, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran requested a Decision Review Officer (DRO) review 
of his case in October 2002.  As the request was not received 
within 60 days of the RO's June 2002 notice letter, a DRO 
review was not required.  38 CFR § 3.2600(b).  

In May 2003, the veteran submitted correspondence addressing 
a prior claim related to Agent Orange exposure.  This matter 
is referred to the RO for appropriate action.


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA, including that the veteran should be notified as to 
his and VA's respective responsibilities with regard to 
claims development.  In this case, the veteran was notified 
of the VCAA in letters dated in March 2002 and October 2002.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§  5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  Here, the 
March 2002 letter advised the veteran that he had 60 days to 
provide additional information and the October 2002 letter 
advised him that he that he had 30 days to provide additional 
information (a time restriction that has been invalidated); 
however, the letters further informed him that he had up to 
one year to submit evidence.  As the claim is being remanded 
anyway, clarification of the time limits for submitting 
further evidence is advisable.  

In addition, in correspondence dated in October 2003, the 
veteran's representative referred to the veteran's VA Form 9.  
A review of the record revealed that the claims file does not 
include a VA Form 9.  The Board notes that the veteran 
submitted a VA Form 4138 dated in October 2002 that was 
accepted in lieu of a VA Form 9.  

The Board also notes that in a May 2003 statement the veteran 
indicated pertinent records were missing from his record, 
including medical records from VA medical facilities in 
Livermore, San Jose and Palo Alto, CA.  Therefore, additional 
development is required prior to appellate review.  

Accordingly, this matter is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The veteran should also be 
notified that notwithstanding any 
ambiguity in previous notifications, a 
year is afforded for response to VCAA 
notice.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment received for a right 
foot disorder since August 2002.  The RO 
should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.  The RO should specifically 
obtain any pertinent records maintained 
at VA medical facilities in Livermore, 
San Jose, and Palo Alto, California.  The 
veteran should also be asked if he indeed 
submitted a VA Form (as alluded by his 
representative); if his response is in 
the affirmative, he should be advised 
that that submission was not associated 
with his claims file and given the 
opportunity to resubmit those additional 
arguments

3.  The veteran should then be afforded a 
VA podiatry  examination to determine the 
current severity of his right third 
metatarsal fracture residuals.  If any 
studies (e.g., X-rays) are indicated, 
they should be completed.  The veteran's 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should report all pertinent 
findings, and provide an opinion as to 
the degree of any present disability 
(i.e. whether the veteran's right foot 
injury is moderate, moderately severe or 
severe).  The examiner's report should 
include a discussion of the rationale for 
the opinion given.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal 
(including consideration of all evidence 
received subsequent to the September 2002 
statement of the case).  If it remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to assist the veteran in the 
development of his claim, and to ensure compliance with the 
requirements of VCAA in keeping with the holdings of the 
Federal Circuit in DAV and PVA, supra.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


